Exhibit 10.1

THE GOODYEAR TIRE & RUBBER COMPANY

EXECUTIVE ANNUAL INCENTIVE PLAN

(Effective as of January 1, 2019)

1.    Purpose. The purpose of this Executive Annual Incentive Plan (this “Plan”)
is to reward designated employees of The Goodyear Tire & Rubber Company (the
“Company”) and its Subsidiaries for the achievement of business objectives in a
manner consistent with the Company’s strategies for achieving sustainable
long-term shareholder value. The Plan is effective as of January 1, 2019, and as
of that date, The Goodyear Tire & Rubber Company Management Incentive Plan and
the Performance Recognition Plan of The Goodyear Tire & Rubber Company (the
“Prior Plans”) are terminated in their entirety; provided that all outstanding
awards under the Prior Plans as of December 31, 2018 shall remain outstanding
and shall be administered and settled in accordance with the provisions of the
Prior Plans.

2.    Definitions. The following capitalized words as used in this Plan shall
have the following meanings:

“Award Opportunity” means a cash award opportunity established under the Plan
for a Participant by the Committee pursuant to such terms, conditions,
restrictions and/or limitations, if any, as the Committee may establish, other
than a Discretionary Bonus.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board.

“Company” has the meaning given such term in Section 1 of this Plan or any
successor to the Company.

“Deferred Stock Unit” means a deferred stock unit granted under the 2017
Performance Plan of the Company or a successor shareholder-approved equity
compensation plan of the Company.

“Disability” means termination of employment while receiving benefits under a
long-term disability income plan provided by a government or sponsored by the
Company or one of its Subsidiaries.

“Discretionary Bonus” has the meaning given such term in Section 7 of this Plan.

“Employee” means any person who is on the active payroll of the Company or a
Subsidiary at the relevant time.

“Participant” means, as to any Performance Period, any Employee who is selected
by the Committee to be eligible to participate in the Plan for that Performance
Period, as provided herein (and, for purposes of clarity, in lieu of expressly
selecting eligible Employees as Participants, the Committee may establish
eligibility criteria providing for participation of all Employees who satisfy
such criteria).



--------------------------------------------------------------------------------

“Payout Formula” means the formula established by the Committee for determining
Award Opportunities for a Performance Period based on the level of achievement
of the Performance Objectives for the Performance Period.    

“Performance Objectives” means the measurable or subjective performance
objective or objectives established pursuant to this Plan for Participants who
have received Award Opportunities. Performance Objectives may be described in
terms of Company-wide objectives or objectives that are related to the
performance of a Subsidiary, division, business unit, department, region or
function within the Company or Subsidiary in which the Participant is employed
or in terms of the performance of the individual Participant. Performance
Objectives may be made relative to the performance of other corporations or
entities.

“Performance Period” means the Company’s fiscal year or such other period as
determined by the Committee in its discretion, within which the Performance
Objectives relating to an Award Opportunity are to be achieved. The Committee
may establish different Performance Periods for different Participants, and the
Committee may establish concurrent or overlapping Performance Periods.

“Plan” means The Goodyear Tire & Rubber Company Executive Annual Incentive Plan,
as amended from time to time.

“Prior Plans” has the meaning given such term in Section 1 of this Plan.

“Retirement” means termination of employment at any age after 30 or more years,
or at age 55 or older with at least 10 years, of continuous service with the
Company and its Subsidiaries.

“Subsidiary” means any corporation or entity in which the Company directly or
indirectly owns or controls securities having a majority of the voting power of
such corporation or entity.

3.    Administration.

a.    The Committee shall be responsible for administration of the Plan. The
Committee, by majority action, is authorized to interpret the Plan, to
prescribe, amend and rescind regulations relating to the Plan, to provide for
conditions and assurances deemed necessary or advisable to protect the interests
of the Company and its Subsidiaries, and to make all other determinations
necessary or advisable for the administration of the Plan, but only to the
extent not contrary to the express provisions of the Plan. Determinations,
interpretations or other actions made or taken by the Committee pursuant to the
provisions of the Plan shall be final, binding and conclusive for all purposes
and upon all Participants. No member of the Committee shall be liable for any
such action or determination made in good faith.

b.    The Committee may delegate to the Chief Executive Officer or other senior
officers or senior managers of the Company, subject to such terms as the
Committee shall determine, authority to administer all or any portion of the
Plan, or the authority to perform certain functions, including administrative
functions. In the event of such delegation, all references to the Committee in
this Plan shall be deemed references to such senior officers or senior managers
as it

 

2



--------------------------------------------------------------------------------

relates to those aspects of the Plan that have been delegated. In this regard,
the Committee specifically authorizes each senior officer and senior manager to
establish and evaluate individual Performance Objectives or allocate an award
pool based on assessments of individual performance for his or her direct or
indirect reports who participate in the Plan. Notwithstanding the foregoing, the
Compensation Committee specifically reserves the authority (i) to approve the
total potential pool and related funding levels for Award Opportunities with
respect to any Performance Period under the Plan, and (ii) to the extent
required by the Committee charter or applicable exchange listing standards,
establish and administer Award Opportunities and determine payouts for any
Board-appointed officers of the Company.

4.     Eligibility. The Committee, in its sole discretion, shall determine which
Employees will be eligible to participate in the Plan. An Employee who is a
Participant for a given Performance Period or who receives a Discretionary Bonus
hereunder is neither guaranteed nor assured of being selected for participation
in any subsequent Performance Period or of receiving any further Discretionary
Bonus.

5.     Award Opportunities.

a.    Within the first 90 days following the beginning of each Performance
Period (or by such other date as the Committee may determine, in its sole
discretion), the Committee shall establish the Award Opportunity for each
Participant, including, as applicable, the related Performance Objectives and
Payout Formula or aggregate funding pool. Each Performance Objective may be
weighted by the Committee to reflect its relative importance to the Company in
the applicable Performance Period. The Payout Formulas, Performance Objectives
and weighting of the Performance Objectives need not be uniform with respect to
any or all Participants. The Committee may also establish Award Opportunities
for newly hired or newly promoted employees without compliance with such timing
and other limitations as provided herein, which Award Opportunities may be based
on performance during less than the full Performance Period and may be pro-rated
in the discretion of the Committee.

b.    Except as otherwise may be provided pursuant to this Plan or any
employment or severance agreement or plan between the Participant and the
Company or a Subsidiary, any Award Opportunity will be forfeited automatically
to the extent that the Performance Objectives established by the Committee are
not achieved during the applicable Performance Period. However, the Committee
may determine that only a threshold level relating to a Performance Objective
must be achieved for Award Opportunities to be paid under the Plan. Similarly,
the Committee may establish a minimum threshold performance level, a maximum
performance level, and one or more intermediate performance levels or ranges,
with target award levels or ranges that will correspond to the respective
performance levels or ranges included in the Payout Formula.

c.    The Committee may in its sole discretion modify the Payout Formulas,
Performance Objectives or the related performance levels, in whole or in part,
as the Committee deems appropriate and equitable (i) to reflect a change in the
business, operations, corporate structure or capital structure of the Company or
its Subsidiaries, the manner in which it conducts its business, or other events
or circumstances; (ii) in the event that a Participant’s responsibilities
materially change during a Performance Period or the Participant is transferred
to a position that is not designated or eligible to participate in the Plan; or
(iii) in such other circumstances as the Committee may determine, in its sole
discretion.

 

3



--------------------------------------------------------------------------------

6.    Determination and Vesting of Award Opportunities.

a.    Following the end of each Performance Period, the Committee shall
determine in writing whether and to what extent the Performance Objectives for
that Performance Period have been achieved and, if such Performance Objectives
have been achieved, to approve the actual payment of each Award Opportunity
pursuant to the applicable Payout Formulas or the aggregate funding level of the
pool, as applicable.

b.    Except as otherwise may be provided pursuant to this Plan or any
employment or severance agreement or plan between the Participant and the
Company or a Subsidiary, a Participant must be employed by the Company or a
Subsidiary on the last day of the Performance Period to be eligible for payment
of an Award Opportunity earned for that Performance Period, subject to
adjustments under Section 6(c). Unless otherwise determined by the Committee,
and only if the Participant is not otherwise entitled to a payout of an Award
Opportunity for the year of termination under an employment or severance
agreement or plan between the Participant and the Company or a Subsidiary, a
Participant whose employment with the Company and its Subsidiaries terminates
during a Performance Period due to Retirement, Disability or death shall be
eligible to receive payment of an Award Opportunity in accordance with this
Section 6(b) pro-rated for the portion of the Performance Period prior to
termination of employment.

i.    Any pro-rated Award Opportunity pursuant to this Section 6(b) on account
of a Participant’s termination of employment due to death shall be determined
based upon the target Award Opportunity level.

ii.    Any pro-rated Award Opportunity pursuant to this Section 6(b) on account
of a Participant’s termination of employment due to Retirement or Disability
shall be determined based upon actual performance through the end of the
applicable Performance Period. Notwithstanding the foregoing, a Participant who,
after Retirement, enters into a relationship either as an employee, consultant,
agent or in any manner whatsoever with an entity that sells products or provides
services in competition with products sold or services provided by the Company
and its Subsidiaries, forfeits the right to receive a distribution under this
Plan in respect of such Performance Period. In the event such Participant enters
into such a relationship with a competitor within one year following a payment
or deferral under this Plan, then to the extent permitted by applicable law, the
Participant agrees to refund to the Company any such payment the Participant
received and to forfeit any such deferral into a Deferred Stock Unit account
under Section 8(c). To the extent that amounts are not immediately refunded to
the Company as provided in the immediately preceding sentence, the Company may,
to the extent permitted by applicable laws, seek other remedies, including a set
off of the amounts so payable to it against any amounts that may be owing from
time to time by the Company or a Subsidiary to the Participant for any reason,
including, without limitation, severance, wages or other benefits; provided,
however, that, except to the extent permitted by Treasury Regulation
Section 1.409A-3(j)(4), such offset shall not apply to amounts that are
“deferred compensation” within the meaning of Section 409A of the Code.

 

4



--------------------------------------------------------------------------------

c.    Notwithstanding anything in this Plan to the contrary, the Committee may,
in its sole discretion, reduce the resulting Award Opportunity otherwise payable
to any Participant for a particular Performance Period, regardless of the level
of attainment of the Performance Objectives, at any time prior to the payment of
the Award Opportunity, for any reason or no reason, including solely as a result
of a Participant’s termination of employment prior to or following the end of
the Performance Period; provided that the Committee may not reduce the payout
for any Participant whose employment terminated by reason of death or
Disability.

7.    Discretionary Bonus. Notwithstanding anything in this Plan to the
contrary, the Committee may, in its sole discretion, make a discretionary bonus
award (a “Discretionary Bonus”) to any Participant in light of such
Participant’s individual performance or such other circumstances or factors as
the Committee deems relevant.

8.    Payment.

a.    Except as otherwise may be provided pursuant to a valid deferral election
in effect under a deferred compensation plan of the Company or a Subsidiary, and
except as otherwise may be provided pursuant to Sections 8(b) or 8(c) below, any
vested Award Opportunity earned by a Participant for a particular Performance
Period shall be paid in cash no later than two and one-half months after the end
of the Performance Period (or, with respect to non-U.S. Participants, within 90
days after the end of the Performance Period); and any Discretionary Bonus shall
be paid in cash no later than two and one-half months after the end of the
Company’s fiscal year in which the Committee approves payment of such
Discretionary Bonus (or, with respect to non-U.S. Participants, within 90 days
after the end of such fiscal year). Notwithstanding the foregoing, the Committee
may, in its sole discretion, determine that all or part of an Award Opportunity
or Discretionary Bonus shall be paid in the form of an equivalent amount of
common stock of the Company; provided that the shares shall be issued under and
subject to the terms and conditions of a shareholder-approved equity
compensation plan of the Company.

b.    Any vested Award Opportunity earned by a Participant by reason of his or
her death, and any Deferred Stock Units credited to such deceased Participant,
shall be paid to the Participant’s estate within sixty (60) days following the
date of death.

c.    The Committee, in its sole discretion, may allow certain Participants in
the Plan to convert all or a portion of their Award Opportunity into Deferred
Stock Units subject to the terms of this Section 8(c). If permitted by the
Committee, such Participants may elect to convert 25%, 50%, 75% or 100% of their
Award Opportunity into a Deferred Stock Unit account for a period of three years
by irrevocably electing prior to the beginning of the Performance Period to
defer their Award Opportunity into Deferred Stock Units. If a Participant first
becomes eligible to defer amounts under this Plan after the beginning of a
Performance Period (within the meaning of Section 409A of the Code and after
applying the aggregation rules) then the deferral election must be filed by and
shall become irrevocable as of the 30th day following the first day of
eligibility and will only apply to the amount of the Award Opportunity paid for
services provided after the election pursuant to Treasury Regulations
Section 1.409A-2(a)(7). The amount of the Award Opportunity that is converted
into the Deferred Stock Unit account will be increased by 20%. This 20% increase
in the amount of the Award Opportunity deferred is subject to a one-year vesting
requirement as described below. The number of Deferred Stock Units will be
determined by

 

5



--------------------------------------------------------------------------------

dividing 120% of the deferral amount by the Fair Market Value of the Common
Stock (each as defined in the 2017 Performance Plan) on the date the payout is
approved by the Committee. If the Participant terminates employment (except by
death, Disability or Retirement) prior to the first anniversary of the end of
the Performance Period for which the Award Opportunity was earned, the Deferred
Stock Unit account relating to such year will be reduced to equal the number of
Deferred Stock Units that would have been equal to 100% of the portion of the
Award Opportunity that was deferred on the date the payout was approved by the
Committee. The Committee may authorize dividend equivalents at the same rate as
dividends are paid on the Company’s Common Stock, to be reinvested in the
deferral account based on the Fair Market Value of the Common Stock on the date
the Company pays any such dividend. Unless the Award Opportunity has been
previously paid out due to a death as specified in Section 8(b), on March 31 of
the fourth year following the end of the Performance Period for which the Award
Opportunity was earned, the Deferred Stock Unit accounts will be converted into
shares of Common Stock and issued to the Participant less amounts withheld to
satisfy any tax withholding requirements. Upon a “change in control” of the
Company, the Deferred Stock Units shall be subject to the provisions of
Section 14 of the 2017 Performance Plan of The Goodyear Tire & Rubber Company
(or any successor provision thereto).

9.     Tax Withholding. The Company and its Subsidiaries shall have the right to
deduct from all payments made to any person under the Plan any federal, state,
local, foreign or other taxes which, in the opinion of the Company and its
Subsidiaries, are required to be withheld with respect to such payments.

10.     No Employment Contract. Nothing contained in this Plan shall confer upon
a Participant any right with respect to continuance of employment by the Company
and its Subsidiaries, nor limit or affect in any manner the right of the Company
and its Subsidiaries to terminate the employment or adjust the compensation of a
Participant. For purposes of the Plan, the transfer of employment of a
Participant between the Company and any one of its Subsidiaries (or between
Subsidiaries) shall not be deemed a termination of the Participant’s employment.

11.    Transferability. No right or benefit under this Plan will be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance or charge, and
any attempt to anticipate, alienate, sell, assign, pledge, encumber or charge
such right or benefit will be void. No such right or benefit will in any manner
be liable for or subject to the debts, liabilities or torts of a Participant.

12.     Successors. All obligations of the Company under the Plan shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business or assets of the Company.

13.     Governing Law. The Plan and all Award Opportunities shall be construed
in accordance with and governed by the laws of the State of Ohio, but without
regard to its conflict of law provisions.

14.     Amendment or Termination. The Committee reserves the right, at any time,
to amend, suspend or terminate the Plan, in whole or in part, in any manner, and
for any reason, and without the consent of any Participant, Employee or other
person; provided, that no such

 

6



--------------------------------------------------------------------------------

amendment, suspension or termination shall materially adversely affect the
payment of any Award Opportunity earned for a Performance Period ending prior to
the action of the Board amending, suspending or terminating the Plan. Upon a
termination of the Plan, the Committee may, in its sole discretion, accelerate
the time or schedule of a payment of Deferred Stock Units under the Plan to a
time or form otherwise permitted under Section 409A of the Code in accordance
with the requirements, restrictions and limitations of Treasury Regulation
Section 1.409A-3(j).

15.    Source of Payment. Each Award Opportunity and Discretionary Bonus that
may become payable under the Plan will be paid solely from the general assets of
the Company and its Subsidiaries. Nothing in this Plan will be construed to
create a trust or to establish or evidence any Participant’s claim of any right
to payment of an Award Opportunity or Discretionary Bonus other than as an
unsecured general creditor with respect to any payment to which he or she may be
entitled.

16.    Clawback. In addition to any other remedies available to the Company or a
Subsidiary, any Award Opportunity or Discretionary Bonus granted or paid to a
Participant shall be subject to forfeiture or repayment pursuant to the terms of
any applicable compensation recovery policy maintained by the Company from time
to time, including any such policy that may be adopted or amended to comply with
the Dodd-Frank Wall Street Reform and Consumer Protection Act or any rules or
regulations issued by the Securities and Exchange Commission or applicable
securities exchange.

17.    Acceptance of Plan. By accepting any benefit under the Plan, each
Participant and each person claiming under or through any such Participant shall
be conclusively deemed to have indicated their acceptance and ratification of,
and consent to, all of the terms and conditions of the Plan and any action taken
under the Plan by the Committee, the Board or the Company, in any case in
accordance with the terms and conditions of the Plan.

18.    Section 409A. The Company intends that Award Opportunities and
Discretionary Bonuses granted under the Plan be exempt from, or comply with, the
requirements of Section 409A of the Code, and the Plan shall be interpreted,
administered and governed in accordance with that intent. Although the Company
shall use its best efforts to avoid the imposition of taxation, interest and
penalties under Section 409A of the Code, the tax treatment of deferrals under
this Plan is not warranted or guaranteed. Neither the Company, its Subsidiaries,
the Board, nor the Committee (nor its designee) shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by any Participant or
other taxpayer as a result of the Plan.

 

7